Luke, J.
1. Title to agricultural products sold by planters and commission merchants does not pass to the buyer until fully paid for. Civil Code (1910), § 4126.
2. A check is not payment until it is paid, unless the payee accepts it as such. Civil Code (1910), § 4314; Butler v. Barnes, 8 Ga. App. 513 (69 S. E. 923); Holland v. Mutual Fertilizer Co., 8 Ga. App. 714 (70 S. E. 151); Kirby Planing Mill Co. v. Titus, 14 Ga. App. 1 (80 S. E. 18).
3. Applying the foregoing principles to the instant case, which was a trover action to recover a carload of melons, the plaintiff had no title to the property sued for, since the undisputed evidence adduced upon the trial shows that the check given by him to the defendant (a farmer) for the purchase-price of the melons was neither accepted as payment nor cashed; and, therefore, the verdict in favor of the plaintiff must be set aside as being contrary to law and the evidence.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.

Trover; from city court of Amerieus — Judge Harper. May 11, 1921.
Bradley Hogg, for plaintiffs in error.
C. R. McCrory, Shipp & Sheppard, contra.